ROBERTS, Justice,
dissenting.
I dissent. Although appellant was arraigned before the run date of Pa.R.Crim.Proc. 1100, jury selection did not begin until after expiration of the run date. The Commonwealth sought no extension pursuant to Rule 1100(c). Thus, because trial did not begin within the time period prescribed by Rule 1100, Rule 1100 was violated. Commonwealth v. Lamonna, 473 Pa. 248, 373 A.2d 1355 (1977).
Although Lamonna was not decided until after this Rule 1100 violation, that decision merely restated the obvious. That trial does not commence within arraignment has always been clear from the Comment to the Rule, see Commonwealth v. Lamonna, supra, 473 Pa. at 255, 373 A.2d at 1358-59; 473 Pa. at 259-60, 373 A.2d at 1360-61 (Eagen, C. J. concurring, joined by Roberts, J.), as well as from fundamental principles of criminal law and procedure. Cf., e.g., Serfass v. United States, 420 U.S. 377, 95 S.Ct. 1055, 43 *571L.Ed.2d 265 (1975), and Schulhofer, Jeopardy and Mistrials, 125 U.Pa.L.Rev. 449, 454 (1977) (jeopardy attaches when jury sworn or when judge begins to hear evidence).
Counsel’s failure to preserve objection to this Rule 1100 violation wholly lacks a “reasonable basis designed to effectuate his client’s interests” within the meaning of our test of ineffective assistance of counsel. See Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 604-605, 235 A.2d 349, 352-53 (1967). Clearly the Commonwealth may not successfully defend against a claim of ineffective assistance simply on the basis that a case such as Lamonna presenting similar facts has not yet been decided. To hold otherwise would be to ignore defense counsel’s obligation, as an advocate, to raise available claims which advance the client’s interests. Appellant should be discharged.
WILKINSON, J., joins this dissenting opinion.